Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 	Claim 48 remains withdrawn.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the steps in claim 28 (lines 22 and 24) and claims 29 and 41.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

No claim is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28, 29, 31, 33, 41, 44-47 and 49-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The “repeating” (claim 28, lines 22-23 and claim 41, lines 22-23) limitations make the claims indefinite because it is unclear what is required by the “(ii) stopping the first sheet…” and “(vi) stopping the second sheet…”  within the ‘repeating’ limitation.  There is no description of the same stopping steps being used.  Page 3, lines 27-29 suggests that there can be variation in positions when stopping sheets.  This makes it unclear if the ‘first positions’ and ‘second positions’ are particular positions, are any positions, or if they a limited range of variability of position it is unclear how one might determine what the ranges might be.   
Claim 28, lines 25-26 and 29: there is confusing antecedent basis for “the stopping of the first sheet”, “the first sheet”, “the stopping of the second sheet” and “the second sheet”, and “the sheet of glazing material”.  Lines 22-23 indicate that there are a “plurality of first and second sheets”.  This makes the claim ambiguous as to whether “the first sheet” (line 25) is reference all of the first sheets or only the first sheet mentioned (at line 2 of claim 28).  It is also ambiguous as to whether the limitations of 25-51 pertain to all of the plurality of sheets, or only the first instances of each.   The same limitations (“the stopping of the first sheet”, “the first sheet”, “the stopping of the second sheet” and “the second sheet”, and “the sheet of glazing material”)  found in claim 41 have confusing antecedent basis for the same reasons.  
Claim 46 line 4: it is unclear what is meant by ‘congruent pair’.  The specification at page 6, lines 2-4 indicates a definition for the term as “a pair of comprising inner and outer plies of slightly different sizes as just described”.  However there is no meaningful description of slightly different sizes.  The description indicates the plies ‘nest accurately’ (page 5, line 34).  However one can imagine a second sheet that is half the size of the first sheet that can nest accurately with a portion of the first sheet (via the matching curvatures).  There is no guidance or examples of how different ‘slightly different’ might be. 
Claim 46, line 3: it is unclear when the ‘conventional manner’ is conventional.  It could be conventional at the time of the UK filing, conventional at the time of entry of the 371 into the National Stage, the time of granting of any US patent or at any time.  
Claim 46, line 2 is confusing  as to whether  “prior to being shaped” is directed to the shaping steps (iii) and/or (vii), or if it is prior to any shaping step, or prior to all shaping steps.  Furthermore cutting of a sheet inherently imparts a new shape to a sheet and such cannot be reasonably prior to itself.  
The claims are insolubly ambiguous because it is unclear whether any of the positions, locations, distance, tolerance or points (e.g. in claim 28 “first position, line 8; “tolerance” line 27; “distance”, line 28; “reference point”, line31; “target location”, lines 28-29) are fixed, or if they can vary.  The specification at page 3, lines 27-28 points to variation of  reference point (thus suggesting it is not necessarily fixed).  The repeating of step (ii) (claim 28, line 22, 7-8) with tolerances (lines 27and 38) indicate that the first position and second positions are not fixed positions.  It is unclear if any of parameters are to be considered to be fixed throughout the method or only throughout any step or if all can be varied at any time. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  28, 29, 31, 33,41, 44-47 and 49-54 are rejected under 35 U.S.C. 103 as being unpatentable over Funk 2006/0260359 in view of Veerasamy 6602371.

Claim 28:
Step (i): See Funk figure 1 (and the associated text) which shows the first sheet (i.e. the middle most of the three sheets 2-2-2) and the pair of shaping members (5 and 6). It is clear the sheet is being transported to be between the pair.
Step (ii): Funk figure 1 shows the stopped first sheet.
Step (iii).  See Funk [0008].

Step (iv) transporting the first sheet of glazing material away from between the pair of shaping members;


See Funk figure 2 which shows a (first) sheet that was transported away and into lehr 9.

 Step  (v) transporting a second sheet of glazing material between the pair of shaping members;

See Funk figure 1 (and the associated text) which shows the second sheet (i.e. the left-most of the three sheets 2-2-2) and the pair of shaping members (5 and 6).  It is clear the sheet is undergoing transporting between the members.

Steps (vi), (vii) and (viii):  See Funk [0004] and [0008]. 

The laminating step (lines 20-21): See Funk [0002]. Funk does not refer to  an adhesive sheet. Veerasamy discloses that it is known to use PVB sheets for lamination (col. 1, lines 19-36).  It would have been obvious to use a PVB sheet to laminate the Funk sheets depending upon what is the most economic choice for making laminates.  Applicant acknowledges PVB is an adhesive (page 1, line 7 of the specification).

From MPEP 2144.07     

Art Recognized Suitability for an Intended Purpose
The selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical
Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a
solvent having the vapor pressure characteristics of butyl carbitol so that the ink would
not dry at room temperature but would dry quickly upon heating were held invalid over a
reference teaching a printing ink made with a different solvent that was nonvolatile at room
temperature but highly volatile when heated in view of an article which taught the desired
boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog
teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a
list and selecting a known compound to meet known requirements is no more ingenious
than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at
335, 65 USPQ at 301.).



(x) repeating each of steps (i)-(ix) a plurality of times for a plurality of said first and second sheets of glazing material, 


[0004] of Funk.


wherein steps (ii) and (iii) take place before steps (vi) and (vii),

It is clear that that the first steps would occur substantially before (vi)- (vii).  It would have been obvious to perform steps (ii)-(iii) first to ensure that the sheet was correctly molded before molding the second sheet. Otherwise the second sheet pressing could be a waste of time and resources. 

 wherein the stopping of the first sheet at the first position for bending and the stopping of the second sheet at the second position for bending are each performed with a longitudinal tolerance in a direction parallel to the first direction, the longitudinal tolerance in the direction parallel to the first direction being a distance bx1 on one side of a target location of a reference point on the sheet of glazing materials and the longitudinal tolerance in the direction parallel to the first direction being a distance bx2 on the other side of the target location of the reference point on the sheet of glazing material,
 such that when the first sheet of glazing material is stopped at the first position or the second sheet of glazing material is stopped at the second position, the reference point on the sheet of glazing material is positioned at the target location in the first direction to within the longitudinal tolerance,

Applicant’s specification indicates (page 24, lined 22 and elsewhere) that the reference point can be imaginary.  Also, the ‘target location’ does appear to be limited to any defined location.  Thus one can choose/hypothecate any ‘target location’ and imagine a corresponding imaginary reference point such that  when the first sheet of glazing material is stopped at the first position or the second sheet of glazing material is stopped at the second position, the reference point on the sheet of glazing material is positioned at the target location in the first direction to within the longitudinal tolerance”

The longitudinal tolerance could be any (arbitrary) amount.   For example one can consider the reference point to be a corner of the first sheet, the target location is a point 1 mm away from the corner and the longitudinal tolerance is 10 cm.

 wherein the stopping of the first sheet at the first position for bending and the stopping of the second sheet at the second position for bending are each performed with a lateral tolerance in a direction perpendicular to the first direction, the lateral tolerance in the direction perpendicular to the first direction being a distance bVi on one side of the target location of the reference point on the sheet of glazing material, 

 and the lateral tolerance in the direction perpendicular to the Attorney Docket No. 1021500-000245 Application No. 15/507,150 Page 4 first direction being a distance by2 on the other side of the target location of the reference point on the sheet of glazing material, such that when the first sheet of glazing material is stopped at the first position or the second sheet of qlazinq material is stopped at the second position, the reference point on the sheet of glazing material is positioned at the target location in the direction perpendicular to the first direction to within the lateral tolerance,

The lateral tolerance could be any (arbitrary) amount.   For example one can consider the reference point to be the corner of the second sheet that is diametrically opposed to the reference point from the first sheet and the target location is a point 1 mm away from the corner and the lateral tolerance is 10 cm.   For example if the first and second sheets were both squares 30 cm x 30 cm. 
 If the first position for bending is a corner of the first sheet pointing to the North, then the second position for bend is the corner of the second sheet pointing to the South.  

 and wherein the first position for bending is offset from the second position for bending by a lateral displacement being greater than a magnitude of the lateral tolerance and/or a longitudinal displacement being greater than a magnitude of the longitudinal tolerance.  

In the hypothetical example of the 30 cm x 30 cm sheet the first position (north corner) is offset from the second position (south corner) by approximately 42 cm. 
It is noted that one Claim 28 is open to a plurality of first positions, longitudinal tolerances, reference points, target locations, distances and the like because claim requires a plurality of first sheets, second sheets, and steps (i)-(ix).  And there is nothing indicating there is not a plurality of the various positions, tolerances, points, locations,  distances and the like.                                                                                                   
Regardless of the actual offset size one can imagine reference points that are a distance from a target location such that the distance is smaller than the offset.   For example with an offset of 1 micron, one can imagine reference points that are less than one micron distant from the target locations.  


29. (Previously Presented) The method according to Claim 28, wherein the offset of the first position for bending from the second position for bending is such that the first and second sheets of glazing material, when shaped in steps (iii) and (vii) respectively are able to be paired to make the laminated glazing in step (ix).  

Claim 29: it is deemed the sheets are suitably paired as claimed because the Funk process is presumed to be fully enabled and thus makes a laminated glazing.
Claims 31 and 33 are met because one can imagine imaginary reference points such that the sums can be any distance desired, including distances less than 2.0 mm.
Claim 41 has substantially the same limitations of claim 28 and they would have been obvious for the same reasons.  However the last 5 lines of claim 41 are not identical to the last three lines of claim 28.  Nevertheless the last 5 lines of claim 41 do not define over the prior art combination because the first glazing sheet is inherently displaced relatively to the second sheet as claimed, or in the alternative it would have been obvious.  The difference is either inherent or obvious because the ‘displaced  relative to the second sheet’ has a very broad scope.  Looking at  Applicant’s figure 2: one can consider sheet 1 is displaced relative to sheet 3 because the corresponding locations of the upper-right edge (corner) of sheet 1 has a distance (d1) from datum line D-D’ which is less than the distance (d3) of the upper-right edge (corner) of sheet 3 from the datum D-D’.  And for situations like Applicant’s figure 4 one can consider a displacement of the right side of sheet 11 to be displaced relative to the right sheet of sheet 13 since all points on the right side edge/rim of 11 are closer to the datum D-D’ that all points on the right side edge/rim of 13.   
It would have been obvious to have the Funk sheets be the same size or different sizes because there is no other possibility and with given those two alternative the only possible arrangement of the glazings would be as shown in Applicants figures 2, 4 or 11, each of which has the two sheets displaced relative to each other.  Regardless of the actual displacement distance one can imagine reference points that are a distance from a target location such that the distance is smaller than the displacement distance.   For example with an displacement distance of 1 micron, one can imagine reference points that are less than one micron distant from the target locations.  
Claim 44 is met because one can consider the first position to be same as the second position, for example the first position (and second position) is the position directly above the geometrical center of the ring mold 5 of Funk, figure 1. Also the first position and second position can be considered to move to any position at any time.
Claim 45: It is noted that Applicant’s edges are not in a same line, the edges appear to be parallel to each other.  Examiner’s dictionary reports a definition for ‘align’ as ‘to be in correct relative position.  It is noted that ‘correct’ is subjective.  The Funk edges are considered to be inherently aligned because they are correct for the purposes of the Funk invention. 
Claim 46: it would have been obvious to make the first and second sheets the same size so as that they can be used interchangeably.  Since they are the same sizes they cannot form a ‘congruent pair’ as the term is defined in Applicant’s specification. 
Claim 47 is clearly met.
Claims 49-52 are met because one can imagine imaginary reference points so that the distances are equal as claimed. 
Claims 53-54 are met because one can imagine imaginary reference points so that the distances are equal as claimed. 

Claims  45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Funk 2006/0260359 in view of Veerasamy 6602371 as applied to claim 41 (above) and further in view of Applicant’s admission at page 8, lines 19-23.
Applicant admits that peripheral edges are conventionally aligned in the prior art.  It would have been obvious to cut the Funk sheets such that the edges align so as to avoid any edge over hanging the other edge which would be unnecessary and thus wasteful.  Also it would have been obvious to have the edges aligned with(in) a frame sides so as to protect the edges of the glass.  Claim 45 does not specify what the edges are aligned with.
Claim 46: it would have been obvious to make the first and second sheets the same size so as that they can be used interchangeably.  Since they are the same sizes they cannot form a ‘congruent pair’ as the term is defined in Applicant’s specification. 
 
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
It is argued that Funk aims for the first and second positions for bending to be the same and thus there is no basis to suggest that the two positions will be offset greater than the lateral or longitudinal tolerances.  This is not persuasive because it is conclusory.  It is unclear what two positions in Funk Applicant is referring to or where in Funk  discusses having first and second positions being the same.  
It is further argued that Funk clearly aims for the first and second positions to be the same and there be no displacement during laminating.  This is not persuasive because it is conclusory and does not appear to be true.  Rather [0040] and [0024] of Funk indicates the aim of the invention is to directed to controlling the cooling and bending behavior of the glass.   The arguments fail to indication any relevant portion of Funk which suggest having the same location is a target goal.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741